— Judgment, Supreme Court, New York County, entered February 14, 1978, unanimously reversed, on the law and on the facts, and a new trial ordered on the issue of damages only, without costs or disbursements, unless plaintiffs, within 20 days after service upon them of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court written stipulations consenting to reduce the verdict in favor of plaintiff George Ingalls to $35,000 and the verdict in favor of plaintiff Patricia Ingalls to $5,000, and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages proven by plaintiffs warranted verdicts no greater than the sums of $35,000 and $5,000, respectively, to which the recoveries should be limited. The court finds no substantial merit to appellant’s other contentions. Concur — Kupferman, J. P., Bloom, Markewich, Yesawich and Ross, JJ.